IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS

In re:
Cyrus Arlen Wiggans Case No.:
Chapter 13
Debtor.
O Check if this is an amended plan
Amended Plan (e.g., 1st, 2nd)
CHAPTER 13 PLAN

ESSER vorices

Throughout this plan, the singular word “debtor” means both debtors if this is a joint case.

Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation. The Bankruptcy Court
may confirm this plan without further notice if no objection to confirmation is filed. You must file a timely proof of
claim in order to be paid by the Chapter 13 Trustee (“Trustee”) under any plan.

Debtor: You must check one box on each line to state whether the plan includes any of the following
items. For any line, if the “Not Included” box is checked, neither box is checked, or both boxes are checked, and
a provision of that type is included in the plan, the provision will be ineffective.

A limit on the amount of a secured claim, set out in Section 10 or 11, which
may result in a partial payment or no payment at all to the secured creditor LX] Included LI Not Included

Non-Standard Provisions (see Section 18) J included | [-] Not Included

EE EFFECT OF CONFIRMATION

Confirmation of the pian will be deemed a finding by the Bankruptcy Court that debtor has complied
with all of the applicable sections of 11 U.S.C. §§ 1322 and 1325 and that debtor has fulfilled all pre-
confirmation obligations under 11 U.S.C. § 521. Failure to timely object to confirmation of the plan is
deemed consent to the plan. Confirmation of a plan is without prejudice to and does not affect the
Standing and ability of a party to object to a proof of claim, regardless of whether the proof of claim is
filed before or after confirmation of the plan. All future statutory references are to the Bankruptcy Code.

3.1 Debtor’s annualized current monthly income for debtor's state and household size:
[_]is below the median and the “Applicable Commitment Period? is 3 years.
is above the median and the “Applicable Commitment Period” is 5 years.
3.2 Plan payments will be $1,500.00 per month.
3.3 Plan payments include the following projected amount being paid pursuant to the means test calculation
from Official Form 122C-1 and -2: $0.00.
3.4 Plan payments shall be made by:
debtor-pay order directed to debtor OR
[_] employer-pay order directed to:

 

 

 

 

Case 20-40407 Doc#3 Filed 05/27/20 Page 1 of 10
 

[_] Cyrus Arlen Wiggan’s Employer []  ’s Employer

Payment order to this employer $ per month Payment order to this employer $ per month
[Name of Employer] [Name of Employer]

Attn Payroll Attn Payroll

[Address] [Address]

[City, State, Zip] [City, State, Zip]

 

 

3.5 Additional or varying payments.
[| None. [/f “None” is checked, the rest of Section 3.5 need not be completed or reproduced]
Debtor will make additional or varying payments to the Trustee as specified below. For additional
payments, describe the source, estimated amount, and date of each anticipated payment.
Debtor will pay a lump sum payment o pay administrative, priority, and secured claims that are required
to be paid..

| Section 4: | ADMINISTRATIVE FEES

4.1 The Trustee will be paid up to 10% on all funds received.

4.2 Debtor's attorney fees will be paid through the plan as stated below, subject to modification by the Trustee
of the time period over which fees will be paid as necessary to make the plan feasible. Counsel for debtor
reserves the right to submit additional fee applications, but payment is subject to Court approval. Debtor consents
to such increases in plan payments as may be necessary to pay any approved additional fees. Allowed post-
petition attorney fees not paid through the Trustee will not be discharged and shall be paid directly by debtor to
attorney post-discharge.

 

 

 

 

 

 

Fees for the case: $4,000.00

Case closing fees: $350.00

Total fees paid to date: $1,000.00

Balance of fees to be paid through the plan: $3,350.00

Number of months over which fees shall be paid: 12

 

[_]The filing fee has been paid OR
$0.00 has been paid and $310.00 will be paid by the Trustee.

Eee tax RETURNS (for the preceding 4 years)

[x] have been filed OR
[-] have not been filed. Debtor has not filed returns for the following years:

DOMESTIC SUPPORT OBLIGATIONS

“Domestic Support Obligation” (DSO) is defined by § 101(14A) and encompasses most child support,
maintenance, and alimony obligations.
None. [/f “None” is checked, the rest of Section 7 need not be completed or reproduced]
[_] Debtor owes a DSO. (Complete entire section if DSO is owed.)
7.1 Type of DSO owed: The obligation consists of payments that are:
[_] ongoing (post-petition DSO payments)
arrearage.

 

 

 

Case 20-40407 Doc#3 Filed 05/27/20 Page 2 of 10
7.2 Summary: Below is a summary of all Domestic Support Obligations. For DSO payments being made
through the plan, the Trustee will pay the amount set out in a proof of claim unless the Court sustains an objection
to the claim.

Name of Recipient / Payee Pre-petition arrears (if any)
$
$

7.3 Ongoing post-petition payments: If debtor has an existing order under state law to pay a DSO, that
order will continue and the payment will be made directly to the payee in accordance with that order. If debtor
does not have an existing DSO order, and intends to pay any DSO through payments to the Trustee, debtor must
Specify treatment of the ongoing DSO in the "Non-Standard Provisions” (see Section 18).

7.4 Pre-petition DSO Arrearage: Any pre-petition amount due on a DSO will be:

[_] paid in full through the plan by the Trustee, OR

["] paid in full directly through an existing order, OR

[_] not paid (and not discharged) because debtor is paying all projected disposable income for a 5 year
period through the plan and the arrearage has been assigned to a governmental unit as defined by

§ 507(a)(1)(B).

7.5 DSOs and Discharge: Debtor must pay all DSO arrearages and all ongoing DSO payments in
accordance with this plan to be eligible for a discharge.

 

EG Prioriry CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS

 

8.1 General Provision: Debtor will pay all allowed non-DSO priority claims under § 507 without post-petition
interest. The Trustee will pay the amount set out in the creditor's proof of claim unless the Court sustains an
objection to the claim. Ifa priority claim creditor also claims a secured debt, the secured portion will be treated as
a secured claim together with the Trustee’s discount rate of interest as of the petition date, except for secured tax
claims, which will be paid interest at the applicable non-bankruptcy rate pursuant to § 511.

8.2 Amounts Owed: Debtor estimates that these non-DSO priority creditors are owed the amounts indicated.

Creditor Estimated Amount Owed
SEE ATTACHED $

$
8.3 Discharge: Payment through the Trustee of the principal (and pre-petition interest, if applicable) due on

allowed pre-petition priority claims will result in a full and total discharge of all debtor's obligations for those claims
to the extent such debts are not otherwise excepted from discharge pursuant to the Bankruptcy Code.

 

| Section 9: [ETE FROM STAY REGARDING PROPERTY TO BE SURRENDERED

 

Upon plan confirmation, any Stays under § 362(a) and § 1301(a) shall be terminated as to any surrendered
property. This provision does not prevent the earlier termination of the Stay by operation of law or by Court order.
Nothing contained in this section operates to permit in personam relief against debtor or to abrogate debtor's
rights and remedies under non-bankruptcy law. The Trustee shall not make distributions to any secured claimant
in this class, including any assignees and successors in interest of the claimant.

Property to be Surrendered Creditor with Secured Claim
NONE

 

 

Ear TREATMENT OF CLAIMS SECURED BY REAL ESTATE

 

[] None. [/f “None” is checked, the rest of Section 10 need not be completed or reproduced.|

Case 20-40407 Doc#3 Filed 05/27/20 Page 3 of 10
SECTION 8: PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS

 

Creditor Estimated Amount Owed
IRS $41,788.71
State of Kansas S 8,264.74
Sedgwick County Treasurer $41,420.28

Case 20-40407 Doc#3 Filed 05/27/20 Page 4 of 10
10.1 Retention and release. Any secured creditor whose debt is secured by real property will retain its lien
pursuant to § 1325(a)(5) and shall be required to release the lien at the time designated by § 1325(a)(5):
Provided, however, that entry of the discharge shall not release a lien that secures a claim being treated under §

1322(b)(5).
10.2 Maintenance of
[ | None. [/f
The current contractual installment payments on the secured claims listed

payments and cure of default, if any. [Check one:]

“None” is checked, the rest of Section 10.2 need not be completed or reproduced.
below will be maintained,

plus any changes required by the applicable contract that are noticed in conformity with applicable rules.
These payments will be disbursed either by the Trustee or directly by debtor, as specified below. Any existing

arrearage on a listed claim will be paid
Trustee on a pro rata basis. The amounts
amounts listed below as to the current installment payment and arrearage. If a mortgage note

in full without post-petition interest through disbursements by the
listed on a filed and allowed proof of claim control over any contrary

is in default on

debtor's Principal Residence, post-petition payments shail be made through the Trustee in accordance with
D. Kan. LBR 3015(b).2, which is incorporated herein. To the extent any provision of this plan conflicts with

LBR 3015(b).2, the provisions of LBR 301 5(b).2 shall control as to the Principal Residence.

 

 

 

Creditor Name Street Address of Real V Post- Disbursed by Estimated
(and Lien Priority) Estate (check box if petition Trustee | Direct | Arrearage
Principal Residence) Payment
SEE ATTACHED LI|[$ L] >] | $0.00
LI|$ L | x] | $0.00

 

 

 

 

 

 

 

10.3 Real estate claims to which § 506 valuation (cramdown) is applicable. [Check one_]

None. [/f “None” is checked, the rest of Section 10.3 need not be completed or reproduced.]

[] For each listed
rate in effect on the date the
applicable non-bankruptcy rate

claim, the amount of the secured claim will be paid interest at the Trustee’s discount
petition was filed, except secured tax claims, which will be paid interest at the
pursuant to § 511. The portion of any allowed claim that exceeds the amount

of the secured claim will be treated as an unsecured claim. For each nongovernmental secured claim listed

below, the amount of the secu
any contrary amount listed in
secured claim set out in an allowed proof of claim controls over any contrary amount listed

red claim is set out in the column headed Collateral Value, which controls over
a proof of claim. For secured claims of governmental units, the amount of a

below. “EMA,”

referenced below, means “estimated monthly amount.” Valuation requires service of the plan in

accordance with Federal Rule of Bankruptcy Procedure 7004.

 

 

Creditor Name Street Address of Real Claim Amount Collateral Minimum
(and Lien Priority) Estate Value EMA
$ $ $
$ $ $

 

 

 

 

 

10.4 Real estate claims to be paid in full during the life of the plan
None. [/f

[_] For each listed claim to be paid by the Trustee, the amount of the secured claim will be

“None” is checked, the rest of Section 10.4 need not be completed or reproduced.|

paid interest at

the Trustee’s discount rate in effect on the date the petition was filed, except for secured tax claims, which will
be paid interest at the applicable non-bankruptcy rate pursuant to § 511. If debtor proposes to pay the real
estate creditor on a pro rata basis with other secured claims, rather than the fixed monthly amount listed

below, such provision must be included in the Non-Standard Provisions (see Section 18).

 

 

 

 

Creditor Name Street Address of Real v Principal Monthly Disbursed by
(and Lien Priority) Estate (check box if Balance Payment -
Principal Residence) Trustee | Direct
L}|$ $ [| []
L]|$ $ a LI

 

 

 

 

 

 

 

 

 

 

 

10.5 Wholly unsecured real estate liens (stripoff)
["] None. [if

Case 20-40407 Doc#3 Filed 05/27/20 Page 5 of 10

“None” is checked, the rest of Section 10.5 need not be completed or reproduced.|
Creditor Name
(and Lien Priority)

Emprise Bank

Mid American C U

Mid American C U

Shell Point Mrtg

Superior Fin.

Street Address of Real
Estate (check box if
Principal Residence)

1036 S. Wichita, Wichita, KS

2465 N. Peckham, Wichita, KS
(2° mortgage)

251-253 S. Hillside, Wichita KS

2465 N. Peckham, Wichita, KS
(1* mortgage)

2465 N. Peckham, Wichita, KS
(association dues)

Post-
petition
Payment

$725.00

$564.00

$2,850.00

$2,400.00

Disbursed by

Trustee

Direct

Estimated
Arrearage

Case 20-40407 Doc#3 Filed 05/27/20 Page 6 of 10
[ ] The following claims shall be treated as unsecured because there is no equity in the property to
secure the claims. These claims are:

 

 

Creditor Name Street Address of Claim Amount Collateral Senior Lien
(and Lien Priority) Real Estate Value Amount
3 $ $
3 $ $

 

 

 

 

 

Reon DEBTS SECURED BY PERSONAL PROPERTY

[_] None. [/f “None” is checked, the rest of Section 11 need not be completed or reproduced.}

11.1 Lien retention and release

Any secured creditor whose debt is secured by personal property will retain its lien pursuant to § 1325(a)(5)
and shall be required to release the lien at the time designated by § 1325(a)(5), including “910 car’ loan creditors
and “one-year loan” creditors, as defined by the paragraph following § 1325(a)(9).

11.2 Monthly payments

“EMA,” referenced below, means “estimated monthly amount.” Valuation requires service of the plan in
accordance with Federal Rule of Bankruptcy Procedure 7004. Debtor proposes to pay personal property
secured creditors the minimum EMA listed below from the funds available to pay those claims, after the deduction
of Trustee fees. If the Trustee has sufficient funds, the Trustee may pay more than the minimum EMA. If the
Trustee has insufficient funds to pay the minimum EMA, the Trustee may adjust the payment so long as the claim
will be paid before plan completion. Otherwise, the monthly payments specified below are minimum amounts, and
the actual amount may vary, depending on the amount of the allowed claim.

11.3 Interest

For each listed claim, the amount of the secured claim will be paid interest at the Trustee’s discount rate in
effect on the date the petition was filed, except for secured tax claims, which will be paid interest at the applicable
non-bankruptcy rate pursuant to § 511. The interest rate specified in the plan is binding and supersedes the terms
stated in a proof of claim.

11.4 Pre-Confirmation Payments

If debtor proposes to make pre-confirmation payments, the amount stated below will be paid by the Trustee
each month as if the plan were confirmed and will continue to be paid upon confirmation. Any pre-confirmation
payments paid by the Trustee will be credited against the allowed secured claim as though the plan had been
confirmed. To receive any pre-confirmation payment, a creditor must file a claim that is allowed.

11.5 General Personal Property Secured Claims

Any non-governmental secured claim listed below (other than “910 car” loan creditors and “one-year loan”
creditors) will be paid the value of the collateral listed below or the amount of the claim, whichever is less, unless
otherwise specified in “Non-Standard Provisions” (see Section 18). The value of collateral listed below controls
over a contrary amount set out in the proof of clair for a non-governmental secured claim. For secured claims of
governmental units, the amount of a secured claim set out in an allowed proof of claim controls over a contrary
amount listed below. The portion of any allowed claim that exceeds the amount of the secured claim will be
treated as an unsecured claim.

 

 

Creditor Collateral Debt Value Minimum EMA
$ $ $
$ $ $

 

 

 

 

11.6 910 Car Loan Creditors: Each "910 car loan” creditor listed below will be paid the amount of the debt
owed, unless the creditor agrees to be paid less than the full amount.

 

 

Creditor Collateral Debt Minimum EMA
Mid American C U 2015 Dodge Durango $21,802.00 $350.00
$ $

 

 

11.7 One-Year Loan Creditors: Each “one-year loan” creditor listed below will be paid the amount of the
debt owed, unless the creditor agrees to be paid less than the full amount.

Creditor Collateral Debt Minimum EMA
$
$

 

 

 

 

tA A

 

 

Case 20-40407 Doc#3 Filed 05/27/20 Page 7 of 10
ea STUDENT LOAN OBLIGATIONS

Student loan debt will survive the bankruptcy and is excepted from discharge unless debtor files an adversary
proceeding to determine the dischargeability of that debt and prevails on the merits.

Ene EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

Debtor assumes the executory contracts and unexpired leases listed below and will pay directly to the
respective creditor any pre-petition arrearage and post-petition payments. All other executory contracts and
unexpired leases are rejected.

Creditor Description of Contract or Lease

 

 

 

BSinkey Generar UNSECURED CREDITORS

General unsecured claims will be paid after all secured claims and all other unsecured claims, including
administrative, priority, and separate class claims, in an amount not less than the amount those creditors would
receive if the estate of debtor were liquidated under chapter 7.

} Section 15:,E Eg INTEREST OF CREDITORS TEST

Debtor represents that the property listed below would have the specified liquidation value if it were
administered in a chapter 7 case. [List property and explain how the computation of the liquidation value was
made, or attach a separate document explaining computation. |

a. Total liquidation value: $34 686.77
b. Explanation of calculation: SEE ATTACHED

All property of the estate will vest in debtor
[x] at discharge or dismissal of the case, OR
[_] at confirmation.
[/f neither box is checked, it will be deemed that vesting will occur at discharge or dismissal of the case.]

SEPARATE CLASS CREDITORS

None. [/f neither box is checked, it will be deemed that no Separate class creditors exist. If there are no
separate class creditors, the rest of Section 17 need not be completed or reproduced.] OR
[_] The creditors listed below are séparate class creditors:

Creditor Debt

 

 

 

ASA

Case 20-40407 Doc#3 Filed 05/27/20 Page 8 of 10
LIQUIDATION TEST

PROPERTY VALUE DEBT

257 S. Hillside, Wichita, KS $400,000.00 $322,219.54
S 41,056.44

1036 S. Wichita, Wichita, KS S 55,000.00 S$ 64,000.00
Oil and gas interest 00.00 00.00
2014 Ford Focus $ 3,000.00
Pop up camper S 7,000.00
Guns S$ 2,000.00
Cash S 1,000.00
Checking S 5,000.00
Savings S 25.00
Cy, Inc. S 00.00
HAS S 500.00

$473,525.00 $427,275.98
$46,249.02 x .25 = $11,562.25

$34,686.73

Case 20-40407 Doc#3 Filed 05/27/20 Page 9 of 10
17.1 Separate class creditors will be treated as fellows:

 

alain NON-STANDARD PROVISIONS

 

Any Non-Standard Provision placed elsewhere in the plan is void. To the extent a Non-Standard Provision
conflicts with any other plan provision, the Non-Standard Provision controls.

This plan has no Non-Standard Provisions.

[| This plan has Non-Standard Provisions [Specify section number and topic heading the Non-Standard

Provision modifies or affects, if any.}:
The Mid-American C U debt secured by the debtor's 2015 Dodge Durango will be paid outside the proceeding
pursuant to the contract,

Debtor signatures (optional if plan signed by counsel)

 

s/Cyrus Arlen Wiggans__ s/
Cyrus Arlen Wiggans
Dated: 05/18/2020 Dated: 05/18/2020

Respectfully sf

   

S/ David Lund
David Lund
KS Supreme Ct. #11618
727 N. Waco, Ste. 565

P O Box 635

Wichita, KS 67201

Phone: 316-265-6600

Fax: 316-265-0088

Email: dlund@lundiawoffice.com
Attorney for Debtor

By filing this document, debtor, if not represented by an attorney, or the attorney for debtor, certifies that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the District of
Kansas Local Form plan, other than any provision included in Section 18, “Non-Standard Provisions.”

rev. 9.8.2017

Case 20-40407 Doc#3 Filed 05/27/20 Page 10 of 10
